DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are pending. Claims 18-21 have been withdrawn due to non-elected claims. Claims 1-17 have been examined.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-17 with the following species: Magnetic (Species A); FE304 (Species B); Polystyrene (species C); Peptides (Species D); and Imidazole (Species F), in the reply filed on 12/02/2021 is acknowledged. Claims 18-21 have been withdrawn as drawn to non-elected inventions. 
Regarding applicant’s election of Alexa Fluor 657 for Species E, there is no description of Alexa Fluor 657 in the specification, the specification mentioned Alexa Fluor 488, Alexa Fluor 555 and Alexa Fluor 647. For the purpose of compact prosecution the examiner is interpreting applicant’s election as Alexa Fluor 647 for Species E. Clarification is required.
Priority
This application, Serial No. 16/271,483 (PGPub: US20190242883A1) was filed 02/08/2019. This application claims benefit of U.S. Provisional Patent Application 62/628,270 filed 02/08/2018.

Information Disclosure Statements
No Information Disclosure Statements have been filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haselton et al. (US20120276523Al, Pub date: 11/1/2012, hereinafter Haselton) in view of Herr et al. (US20150316547A1, Pub Date: 11/05/2015, hereinafter “Herr”). 
Regarding claim 1, Haselton teaches throughout the publication a method for detecting an analyte in a sample using capture particles comprising (a) providing a sample in a liquid form; (b) contacting the liquid sample with a capture particle that binds the analyte; ( c) placing a drop of the liquid sample on a non-permeable surface, and (d) incubating the surface under conditions promoting evaporation of the drop, wherein the presence or absence of the analyte or capture particle at the droplet edge is detected (Par. 9).
In detail, Haselton teaches introducing to a sample one or more nitrilotriacetic acid (NTA)-functionalized microparticles that comprise one or more reversibly attached tracer molecules (Par. 57: particles can range in size from nanometers to those in the 
Haselton further teaches releasing the tracer biomolecules from the microparticles by using a releasing agent in a buffer and measuring the released tracer biomolecules (Par. 45, FIG. 22A: SDS-PAGE gel of M(II) NTA polystyrene microspheres incubated with human serum, protein was eluted from the microspheres upon addition of 500 nM imidazole).
Haselton fails to specifically teach that a method for controlling biomolecule measurement quality in a gel-microfluidic device using NTA-functionalized microparticles.
Herr teaches methods and device using electrophoretic separation (Par. 5); in detail, a method of rapid, quantitative analysis of single cell protein expression in a single cell high-throughput microfluidic immunoblotting instrument (Par. 203). Herr also teaches the subject devices and methods also find use in a variety of different applications where separation of one or more constituents (e.g., analytes) in a sample is desired, the constituents in the sample may be separated based on a variety of different separation techniques; the separation techniques may be coupled to subsequent 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate NTA-functionalized microparticles that comprise one or more reversibly attached tracer molecules of Haselton using as calibration standards, into the single cell high-throughput microfluidic immunoblotting device wherein coated particles are used in the separation techniques and calibration standards are needed as taught by Herr, to arrive at the claimed invention wherein NTA-functionalized microparticles that comprise one or more reversibly attached tracer molecules are used in a gel-microfluidic device for controlling biomolecule measurement quality. Doing so will provide a feasible method of calibrating/validating the single cell microfluidic immunoblotting device, because Herr teaches there is a need using the subject devices in validation assays, for example, validation assays may be used to validate or confirm that a potential disease biomarker is a reliable indicator of the presence or absence of a disease across a variety of individuals (Herr, Par. 194) and the present disclosure further includes calibration standards (Herr, Par. 199); and Haselton teaches the advantage to a nickel nitrilotriacetic acid (Ni(II)NTA) complex is that one can readily manipulate any of the modules to better respond to assay performance requirements (Par. 159) and using 
One of skill in the art would have a reasonable expectation of success in combining Haselton with Herr because both are directed to a method wherein functionalized particles are being used to detect target analytes.
Regarding claim 2, Haselton in view of Herr teaches the NTA-functionalized particles comprising one or more reversibly attached tracer biomolecules are introduced into the microfluidic device by magnetic attraction (Haselton, Par. 59: The particles may be magnetic particles, allowing them to be attracted to the surface of the chamber by application of a magnetic field).
Regarding claim 3, Haselton in view of Herr teaches the NTA- functionalized particles are NTA-functionalized magnetic particles (Haselton, Par. 59: The particles may be magnetic particles).
Regarding claim 4, Haselton in view of Herr teaches the NTA-functionalized magnetic particles comprise Fe2O3 or Fe3O4 (Haselton, Par. 47: aqueous solution containing Ni(II)NTA iron oxide particles).

Regarding claim 6, Haselton in view of Herr teaches the one or more tracer molecules are reversibly attached to the NTA-functionalized particles using chelation click chemistry (Haselton, Fig. 1A: shows protein binds to NTA on microparticles; Par. 69: Na-Methylcarboxy-Llysine will provide the NTA motif necessary for Ni2+ chelation).
Regarding claim 7, Haselton in view of Herr teaches the one or more tracer molecules are proteins or peptides (Haselton, Par. 10: the capture particle may comprise an analyte binding agent; the analyte binding agent may be a protein; Haselton, Par. 12: the protein maybe a peptide).
Regarding claim 8, Haselton in view of Herr teaches the one or more tracer molecules are one or more proteins that differ by molecular weight (Haselton, Par. 10: the capture particle may comprise an analyte binding agent; the analyte binding agent may be a protein; the protein analyte binding agent may be an antibody, receptor, an antigen, or a fragment of any of the foregoing, apparently those protein analyte binding agents have different molecular weight).
Regarding claim 9, Haselton in view of Herr teaches the one or more proteins are fluorescently labeled (Haselton, Par. 11: detection may comprise automated detection of a fluorescent signal associated with the capture particle; Haselton, Par, 92: Fluorescent labels contemplated for use as conjugates BODIPY 650/665, which is an equivalent alternative to Alexa Fluor 647).

Regarding claim 12, Haselton in view of Herr teaches the releasing agent is a competitive ligand (Haselton, Par. 45, FIG. 22A: SDS-PAGE gel of M(II) NTA polystyrene microspheres incubated with human serum, protein was eluted from the microspheres upon addition of 500 nM imidazole).
Regarding claim 13, Haselton in view of Herr teaches The method of claim 12, wherein the releasing agent is imidazole (Haselton, Par. 45, FIG. 22A: SDS-PAGE gel of M(II) NTA polystyrene microspheres incubated with human serum, protein was eluted from the microspheres upon addition of 500 nM imidazole). 
Regarding claim 14, Haselton in view of Herr teaches the released tracer molecules can be measured by measuring fluorescent light intensity (Herr, Par. 13: The capture particle may be labeled, such as with a fluorescent label; Par. 11: detection may comprise automated detection of a fluorescent signal).
Regarding claim 15, Haselton in view of Herr teaches the released tracer molecules can be measured by using an antibody that is linked to a reporter enzyme that is capable of cleaving chemiluminescent agents, and measuring luminescent light intensity (Haselton, Par. 13: The capture particle may be labeled, such as with a chemiluminescent label; Haselton, Par. 11: detection may comprise automated detection of a light. Herr: Protein bands were detected using SuperSignal West Dura Chemiluminescent Substrate (34076, ThermoFisher Scientific; which using a secondary antibody HRP-conjugate that is capable of cleaving chemiluminescent agents according 
Regarding claim 16, Haselton in view of Herr teaches the microfluidic device is a single-cell mass cytometry device (Herr, Par. 203:  a method of rapid, quantitative analysis of single cell protein expression in a single cell high-throughput microfluidic immunoblotting instrument. It would have been obvious to use the single-cell mass cytometry device as taught by Herr, because Herr teaches the single cell mass cytometry device is capable of detecting multiple biomarkers on a single chip, combined with sensitivity, scalability, and ease of use, therefore has a wide range of application (Herr, Par. 191)).
Regarding claim 17, Haselton in view of Herr teaches the microfluidic device is a single-cell mass cytometry device comprising polyacrylamide (Haselton, Par. 45: SDS-PAGE gel is used to detect eluted proteins from particles; Herr, Par. 72: FIGS. 36A and 36B show images of protein movement through polyacrylamide gel (PAG) according to embodiments of the present disclosure. It would have been obvious to perform the method taught by Haselton using the polyacrylamide cytometry device of Herr because PAG is well known in the art as a separation medium for proteins and the polyacrylamide gel layer was engineered for several functional roles which allows dissection of proteomic heterogeneity in the differentiation process as taught by Herr (Herr, Par. 208-209)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haselton (US20120276523Al) in view of Herr (US20150316547A1), as applied to claims 1 and 8 above, in further view of Marks et al. (US20020182643A1, Pub Date: 12/05/2002, hereinafter “Marks”).
Haselton in view of Herr teaches a method for controlling biomolecule measurement quality in a gel-microfluidic device, comprising introducing into a microfluidic device one or more NTA-functionalized microparticles that comprise one or more reversibly attached tracer molecules and the one or more tracer molecules are one or more proteins that differ by molecular weight, as applied to claims 1 and 8 as outlined above.
Haselton in view of Herr also teaches using either carboxy- or amine-terminated silica or polystyrene particles, the desired Ni(II)NTA capture ligand may be coupled to the particle with high efficiency (Par. 170).
Haselton in view of Herr does not specifically teach the one or more proteins comprise 6x histidine tags located at the C' or N' terminus of the proteins 
Marks teaches throughout the publication methods of identifying ligands that are internalized into a cell using nanoparticles. The methods typically involve i) contacting the cell with a reporter non-covalently coupled to a ligand; ii) dissociating the reporter from the ligand and removing dissociated reporter from the surface of the cell; and iii) detecting the reporter within said cell (if any is present) where the presence of the reporter within said cell indicates that the ligand binds to an internalizing receptor and is internalized (Abstract). 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Haselton in view of Herr, wherein one or more NTA-functionalized microparticles comprise polyhistidine tags, to incorporate the teachings of Marks, wherein the one or more proteins engineered to contain a C-terminal (His)6-tag, to arrive at the claimed invention. Doing so will provide a detailed method of attaching His-tag to the proteins as taught by Marks. Additionally, it would have been obvious to make the combination because Haselton in view of Herr is generic with respect to the detailed location where His-tag is attached and one skilled in the art would have been motivated to use the appropriate location for attaching His-tags to the proteins.
One of skill in the art would have a reasonable expectation of success in combining Haselton in view of Herr with Marks because both are directed to a method wherein a His-tag is attached to the proteins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        January 5, 2022